Title: From George Washington to Maj. Gen. Charles Lee, December 1776 [letter not found]
From: Washington, George
To: Lee, Charles

Letter not found: to Maj. Gen. Charles Lee. Lee wrote in his second letter to GW of 8 Dec.: “Major Hoops has just deliver’d to me your Excellencys letter,” and on that same date GW wrote Hancock: “I have no certain intelligence of Genl Lee, although I have sent frequent Expresses to him and lately a Colo. Humpton to bring me some accurate Accounts of his situation. I last night dispatched another Gentn to him—Major Hoops.”